DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art of record fails to teach or suggest: exposing a microLED feature having a layer of etch residue to a wet clean environment to remove at least a portion of the layer of etch residue; exposing the microLED feature having a layer of etch residue to a dry clean environment to remove a portion of the layer of etch residue, the dry clean environment comprising one or more of a silane, hydrogen gas, nitrogen trifluoride, a thiol, a substituted cyclohexadiene, or a substituted dihydropyrazine; and encapsulating the microLED feature with a capping layer (claims 1-10 and 11-18) etching a layered substrate to form a microLED feature, the microLED feature having a layer of etch residue thereon; exposing the microLED feature to a wet clean environment to form a wet-clean microLED feature, the wet clean environment comprising HCl; exposing the wet-clean microLED feature to a dry clean environment to form a clean microLED feature, the dry clean environment comprising trimethyl aluminum; and encapsulating the microLED feature with a capping layer, the capping layer comprising aluminum nitride and formed by atomic layer deposition (claim 19) etching a layered substrate to form a microLED feature, the microLED feature having a layer of etch residue thereon, the layer of etch residue comprising carbon and/or oxide contaminants; exposing the microLED feature to a wet clean environment to remove carbon contaminants and form a wet-clean microLED feature, the wet clean environment 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRADLEY SMITH/Primary Examiner, Art Unit 2817